NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 18-2825
                                     ______________

                                   DARIUS MURPHY,
                                                           Appellant

                                             v.

                 ADMINISTRATOR EAST JERSEY STATE PRISON;
                     ATTORNEY GENERAL NEW JERSEY
                             ______________

                       Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 2-14-cv-04268)
                          District Judge: Hon. Kevin McNulty
                                     ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                     July 6, 2021
                                   ______________

             Before: SHWARTZ, KRAUSE, and FUENTES, Circuit Judges.

                                   (Filed: July 7, 2021)
                                    ______________

                                        OPINION*
                                     ______________


SHWARTZ, Circuit Judge.


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Following a jury trial, Darius Murphy was convicted of robbery, felony murder,

and other crimes. He asserts that he is entitled to a writ of habeas corpus under 28 U.S.C.

§ 2254 based upon an alleged violation of his due process rights under Brady v.

Maryland, 373 U.S. 83 (1963). Because Murphy has not demonstrated that the

prosecution was aware of a co-defendant’s allegedly exculpatory statement, his due

process rights under Brady were not violated and we will therefore affirm.

                                             I

       One evening, a man approached Janice Gordon outside her home and asked her for

a cigarette lighter. She refused, and the man grabbed her from behind as she walked up

the steps to her apartment building. He placed a gun to her neck, and two additional men

approached and demanded the keys to the building. She let them into the building and

the second-floor apartment where she lived with her boyfriend, Corey Davis, as well as

her children and nephews. Two of the men entered Davis’s bedroom. Gordon then heard

a gunshot, which killed Davis. One of the men screamed, “Where’s the money at?” and

Gordon gave him her jewelry and cash. App. 379-80. Gordon testified that at least one

other man was involved because she could hear a voice yelling downstairs as the

perpetrators left her apartment. She later identified Murphy in a photo array as

resembling the man who first approached her on the street, but she testified she was not

sure it was him.

       Following his arrest for another crime, Victor Parker told prosecutors about his

role and the roles of others in the Davis robbery and murder. A grand jury thereafter
                                             2
returned an indictment charging Keith Henderson, Michael Ricks, Keith Koonce, Parker,

and Murphy with various crimes, including robbery and murder.

       Parker pleaded guilty, and Henderson, Ricks, Koonce, and Murphy proceeded to

trial. At trial, Parker testified that Henderson planned the robbery. Parker’s description

of the events largely matched Gordon’s, as he explained that: (1) Murphy approached

Gordon on the street outside her apartment and grabbed her; (2) he, Murphy, and Koonce

entered the apartment: (3) Koonce and Murphy were in the bedroom with Davis when the

shot was fired; (4) Koonce ran out after the shooting and Henderson came upstairs to

search for money, threaten Gordon, and complete the robbery; and (5) Ricks was the

getaway driver. The jury found Murphy guilty of conspiracy to commit robbery, first-

degree robbery of Davis and Gordon, felony murder, aggravated manslaughter, making a

terroristic threat, aggravated assault, endangering the welfare of a child, unlawful

possession of a firearm, and possession of a weapon for an unlawful purpose, but found

him not guilty of murder.

       At the joint sentencing hearing, Henderson stated that the prosecution “contacted

[him] and tried to get [him] to cooperate” and to corroborate Parker’s testimony. App.

144. Henderson stated that he “told [the prosecution], [he] told [his] lawyer, that . . . [he]

was willing to plead guilty,” but “would not testify to the factual basis of what Mr. Parker

said” since it differed from “what really happened.” App. 144. He then told the trial

court that there were “individuals who have been implicated in this [trial] that [didn’t]

have anything to do with this crime, and there [were] people who have something to do
                                              3
with this crime that [were] never arrested,” App. 144, and he indicated that another man

who was actually involved and still had the murder weapon “looked similar to Mr.

Murphy,” App. 145.1

       The Appellate Division affirmed Murphy’s conviction and the New Jersey

Supreme Court denied review. State v. Murphy, 744 A.2d 1208 (N.J. 1999) (Table).

       Murphy filed a petition for post-conviction relief (“PCR”) in the New Jersey

Superior Court, arguing, among other things, that the prosecution violated his due process

rights by failing to disclose Henderson’s allegedly exculpatory statements that Henderson

claimed he made during plea negotiations and that his appellate counsel was ineffective

for failing to raise this issue on direct appeal.2

       The PCRA Court denied relief. During the hearing on the petition, the prosecutor

and the Court reviewed the plea negotiations. Both the prosecutor and the PCRA Court

explained that virtually all plea negotiations occurred on the record and the prosecutor

stated that Henderson was unwilling to provide any details about the crime unless he

received his preferred plea offer. D. Ct. ECF No. 12-14 at 35-36. The PCR Court echoed

that Henderson was unwilling to implicate anyone else. Id. at 37. The prosecutor also

stated that she “had no factual statements from any of the defendants.” Id. at 37-38. On


       1
          Murphy was sentenced to thirty years’ imprisonment. Henderson was
sentenced to life without parole. He died in February 2000.
        2
          Murphy also filed a motion for a new trial, claiming that Henderson’s statement
at the sentencing hearing was newly discovery evidence. He attached certifications from
Henderson’s mother, brother, and cousin indicating that Henderson told them that his co-
defendants, including Murphy, were not involved in the crimes.
                                             4
appeal, the Appellate Division noted that the PCR Court did not “directly address[]”

Murphy’s due process argument regarding Henderson’s statement, but a new trial was

nonetheless not warranted on this issue because Henderson’s statements at sentencing

were “equivocal and vague,” and there was no indication that Henderson would have

testified on Murphy’s behalf. App. 282-83.3 It remanded for a hearing on whether

Murphy’s trial and appellate attorneys were ineffective on other issues.

       On remand, the PCR Court denied relief, concluding that trial counsel was not

ineffective but did not address appellate counsel’s effectiveness. The PCR Court,

however, did repeat its recollections about the plea negotiations and Henderson’s

statements at sentencing, explaining that there was no discussion by Henderson about his

co-defendants prior to Henderson’s sentencing statement and that the focus of the plea

discussions was the amount of time each would face under the various offers conveyed.

D. Ct. ECF No. 12-15 at 4-5. The PCR Court then asked counsel if their recollections

were consistent with the Court’s. Notably, Henderson’s counsel stated that he was “as

surprised as anyone when Mr. Henderson, at the late date, at sentencing for the first time,

as I remember it now . . . tried to alibi every other defendant. . . . I don’t remember him

ever saying [that] to me . . . .” Id. at 6.




       3
        Additionally, the Appellate Division concluded that the certifications of
Henderson’s mother, brother, and cousin contained inadmissible hearsay statements
which could not justify a new trial “because Henderson is now deceased and no
recognized hearsay exception applies.” App. 283.
                                             5
       The Appellate Division affirmed, again addressing only trial counsel’s

effectiveness on non-Brady issues, and the New Jersey Supreme Court denied review.

State v. Ricks, 88 A.3d 191 (N.J. 2014) (Table).

       Murphy filed a pro se federal habeas petition arguing, among other things, that the

prosecution violated his due process rights under Brady by failing to disclose

Henderson’s statements, and that his appellate counsel rendered ineffective assistance by

failing to raise this argument on direct appeal. The District Court denied relief. As to the

Brady claim, the District Court explained that there was no evidence that the statement

was disclosed to and suppressed by the prosecution. Additionally, the Court reasoned

that the information was available to Murphy because he and Henderson were co-

defendants with a joint defense strategy at trial.4 As to the ineffective assistance claim,

the Court found that Murphy’s appellate counsel was not ineffective for failing to raise a

meritless Brady claim, and that, in any event, Murphy could not demonstrate prejudice.

Murphy appealed. We granted a certificate of appealability “as to Murphy’s claims that

(1) his rights under Brady . . . were violated because the prosecution did not disclose . . .



       4
         The state courts’ reliance on the admissibility of Henderson’s statements to his
family, see supra n.3, and the District Court’s reliance on a “joint defense” strategy
between Murphy and the other defendants, App. 46-47, both misstate the law. “[T]he
duty to disclose under Brady is absolute—it does not depend on” whether the evidence
was admissible, Dennis v. Sec’y Pa. Dep’t of Corr., 834 F.3d 263, 290, 308 (3d Cir.
2016) (en banc), or “defense counsel’s actions,” id. at 290. On this latter point, “the
concept of due diligence plays no role in the Brady analysis,” so any information sharing
between Murphy and his co-defendants would not relieve the prosecution of its duty to
disclose Brady material. Id. at 291 (quotation marks omitted).
                                              6
Henderson’s statement that Murphy had not been involved in the crime; and (2) his

appellate counsel performed ineffectively by failing to raise this claim on direct appeal.”

App. 7.

                                             II5

                                              A

       Because the state courts addressed the merits of Murphy’s due process claim, our

review is limited by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), 28 U.S.C. §§ 2241-2254. AEDPA restricts a federal court’s power to grant

a writ of habeas corpus when a state court has already denied the same underlying claim

on the merits, unless the state court’s adjudication of that claim “resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States,” or “resulted in a

decision that was based on an unreasonable determination of the facts in light of the

evidence presented” to the state court. 28 U.S.C. § 2254(d)(1)-(2); Blystone v. Horn, 664

F.3d 397, 417 (3d Cir. 2011). We defer to a state court’s factual determinations because,

under § 2254(e)(1), such determinations are presumed to be correct, and a habeas

petitioner bears the burden of rebutting this presumption by clear and convincing




       5
         The District Court had jurisdiction under 28 U.S.C. § 2254. We have jurisdiction
under 28 U.S.C. §§ 1291 and 2253. Because the District Court did not hold a hearing,
our review is plenary. Dennis, 834 F.3d at 280.
                                              7
evidence. 28 U.S.C. § 2254(e)(1); see also Werts v. Vaughn, 228 F.3d 178, 196 (3d Cir.

2000).

                                               B

         To prove a due process violation under Brady, a petitioner must establish three

elements. “First, the evidence must be favorable to the accused, either because it is

exculpatory, or because it is impeaching. Second, it must have been suppressed by the

State, either willfully or inadvertently. Third, the evidence must have been material such

that prejudice resulted from its suppression.” Dennis v. Sec’y Pa. Dep’t of Corr., 834

F.3d 263, 284-85 (3d Cir. 2016) (en banc) (quotation marks and citation omitted). The

“touchstone of materiality is a reasonable probability of a different result.” Kyles v.

Whitley, 514 U.S. 419, 434 (1995) (quotation marks omitted).

         Henderson’s statement favored Murphy, in that it could have impeached Parker’s

testimony. Murphy, however, has offered no evidence that the prosecution was aware of

the statement before trial. At sentencing, Henderson informed the court:

         I told them, I told my lawyer, that I didn’t want to go to trial with th[ese
         charges], that I was willing to plead guilty, but I would not testify to the
         factual basis of what Mr. Parker said but I would testify to the factual basis
         of what really happened.6

         6
             Henderson also said:

         And I even told the Prosecutor’s Office that what are they going to do now
         that you convicted three innocent people, what are they going to do when this
         guy, who was with us, who still has the weapon, when he gets locked up the
         same way Mr. Parker got locked up and he comes to the Prosecutor’s Office
         and he want[s] to say make a deal and when he makes this deal, he’s going
         to tell him that he has the murder weapon, he’s going to tell them the same
                                              8
App. 144. The Appellate Division concluded that this statement was “equivocal and

vague.” App. 283. This conclusion does not reflect an unreasonable view of the facts.

       Indeed, all of the facts in the record support the conclusion that the prosecution did

not have statements from Henderson exculpating his co-defendants. First, in a hearing

before the PCR Court, the prosecution represented that they “had no factual statements

from any of the defendants charged in the homicide.” D. Ct. ECF No. 12-14 at 37-38.

Second, Henderson’s counsel stated that he was “surprised” when Henderson, for the first

time at sentencing, sought to exculpate his co-defendants. D. Ct. ECF No. 12-15 at 6.

Third, the PCR Court, which was also the trial court, stated that almost all plea

negotiations were on the record and there was no discussion by Henderson about the

nature, extent, or participation of his co-defendants. Id. at 5. Based on this evidence, the

record demonstrates that the prosecution did not know, and hence could not have

suppressed, Henderson’s statements. See United States v. Joseph, 996 F.2d 36, 39 (3d

Cir. 1993) (explaining that, to demonstrate suppression, we apply an objective standard

and “consider whether the prosecutor knew or should have known of the materials”).

Accordingly, Murphy cannot establish a Brady violation. Cf. United States v. Tavera,


       thing that Mr. Parker told them, the things that went on and then when you
       find that this man looked similar to Mr. Murphy, I’m saying what is the
       Prosecutor’s Office going to do[?] Are they going to then say we made a
       mistake and then ask that these verdicts be set aside or a new trial be[] granted
       to these individuals?

App. 144-45.
                                              9
719 F.3d 705, 710-14 (6th Cir. 2013) (finding a Brady violation where the prosecution

failed to turn over co-defendant’s potentially exculpatory statements made during “two

debriefings with . . . [the prosecutor] and agents involved in the sting” conducted “[i]n the

week before [the defendant’s] trial”). Because Murphy’s Brady claim fails, he cannot

establish prejudice from his appellate counsel’s failure to raise it on direct appeal. See

Strickland v. Washington, 466 U.S. 668, 689-93 (1984).7




       7
         Even if we were to conclude that the Appellate Division did not expressly opine
on the merits of Murphy’s Brady claim, in the absence of an indication to the contrary,
we must presume that the state court adjudicated the claim on the merits. Bennett v.
Superintendent Graterford SCI, 886 F.3d 268, 282 (3d Cir. 2018); see also Johnson v.
Williams, 568 U.S. 289, 301 (2013). As Murphy cannot show that the Appellate
Division’s resolution of his claim was unreasonable, he cannot prevail. See Harrington v.
Richter, 562 U.S. 86, 98 (2011) (“Where a state court’s decision is unaccompanied by an
explanation, the habeas petitioner’s burden [under § 2254(d)] still must be met by
showing there was no reasonable basis for the state court to deny relief.”). Even
assuming the prosecution knew of and suppressed Henderson’s pretrial statement,
Murphy has not demonstrated materiality because it is not reasonably probable that the
information would have yielded “a different result.” Kyles, 514 U.S. at 434 (quotation
marks omitted). First, Henderson’s statement conveys that “there are individuals who
have been implicated” who played no role and that other wrongdoers were not arrested,
App. 144, and that law enforcement may find someone who looks like Murphy. Parker
was cross-examined about who participated in the crime and his motive for testifying.
Henderson’s statement at the sentencing hearing that others were the perpetrators would
not have changed how the cross-examination would have proceeded. See, e.g., Lambert
v. Blackwell, 387 F.3d 210, 253 (3d Cir. 2004) (explaining that “[s]uppressed evidence is
not material when it merely furnishes an additional basis on which to impeach a witness
whose credibility has already been shown to be questionable” (quotation marks omitted)
(quoting United States v. Amiel, 95 F.3d 135, 145 (2d Cir. 1996))). Second, Gordon
corroborated Parker’s account, which the jury’s verdict shows it credited. For this
additional reason, Murphy has not demonstrated that “there was a reasonable probability
of a different result,” Kyles, 514 U.S. at 434, had Murphy showed that Henderson made
his statement pretrial and had it been disclosed.
                                              10
                                     III

For these reasons, we will affirm the District Court’s order.




                                     11